UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-2040



PETER HAHN,

                                              Plaintiff - Appellant,

          versus


WILLIAMSBURG/JAMES CITY COUNTY PUBLIC SCHOOLS,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Tommy E. Miller, Magistrate
Judge. (CA-02-156)


Submitted:    March 15, 2004                 Decided:   April 5, 2004


Before WIDENER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan H. Walker, MASON, MASON, WALKER & HEDRICK, P.C., Newport
News, Virginia, for Appellant. Nicolas R. Foster, John R. Porter,
III, CARR & PORTER, L.L.C., Portsmouth, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Peter Hahn appeals the magistrate judge’s order granting

Defendant’s motion for summary judgment on his claims under the

Americans with Disabilities Act and the Rehabilitation Act.*                    We

have       reviewed   the     record   and     find   no    reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Hahn v. Williamsburg/James City County Pub. Sch., No. CA-02-156

(E.D. Va. Aug. 14, 2003).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the    court   and     argument    would   not   aid   the

decisional process.



                                                                         AFFIRMED




       *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                       - 2 -